Exhibit 10.1

 

CH2M HILL Companies, Ltd.

Death Benefit Only Plan

 

ARTICLE I

PURPOSE AND SPECIFICATIONS

 

CH2M HILL Companies, Ltd., a Delaware corporation, hereby amends and restates
the CH2M HILL Companies, Ltd.  Death Benefit Only Plan (the “Plan”) to provide
select employees of CH2M HILL Companies, Ltd.  with a pre-retirement employment
benefit similar to term life insurance.  This Plan is effective as of
September 13, 2012.

 

ARTICLE II

DEFINITIONS

 

2.1                               “Affiliated Companies” means any corporation,
limited liability company, partnership or other business entity or division or
department of an entity, having employees to whom the Company has extended (with
the acceptance of such entity), and, if such ownership level is less than 50%,
for legitimate business reasons, the benefits of this Plan, or any successor
entities of such an entity and in which the Company owns directly or indirectly
at least 20% of the entity.

 

2.2                               “Base Pay” means the annual base salary of the
Employee effective on January 1 of the calendar year, excluding distributions
from nonqualified deferred compensation plans, bonuses, other incentive pay paid
to the Employee by the Company, commissions, fringe benefits, stock options,
relocation expenses, non-monetary awards, automobile and other allowances and
compensation paid during any period of disability as determined under the
Company’s short term or long term disability plan.  Base Pay shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of the Company and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income pursuant to a cafeteria plan or 401(k) plan
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that had there been no such plan,
the amount would have been payable in cash to the Employee.

 

2.3                               “Beneficiary” means the person(s) described in
Article V who is entitled to receive benefits under the Plan after the death of
a Participant.

 

2.4                               “Code” means the Internal Revenue Code of
1986, as amended from time to time.  Reference to any section or subsection of
the Code includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.

 

2.5                               “Committee” means the committee described in
Article VI of the Plan.

 

1

--------------------------------------------------------------------------------


 

2.6                               “Company” means CH2M HILL Companies, Ltd., a
Delaware corporation (“Ltd.”), and Affiliated Companies.

 

2.7                               “Employee” means any individual employed full
time or part time by the Company.

 

2.8                               “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.  Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

 

2.9                               “Participant” means any Employee who
participates in this Plan in accordance with Article III.

 

ARTICLE III

PARTICIPATION

 

3.1                               Commencement of Participation.  The Committee
shall select the Employees who shall participate under the Plan.  Employees
shall only be eligible for selection if they constitute part of a “select group
of management or highly compensated employees” within the meaning of such phrase
as it is used in Subtitle B of Title I of ERISA and who are also a current
participant under the CH2M HILL Companies, Ltd. Supplemental Executive
Retirement and Retention Plan.

 

3.2                               Reinstatement of Former Participant.  A former
Participant who is reemployed by the Company shall only become a Participant
again on the date he or she is reemployed if he or she is affirmatively selected
to participate again by the Committee.

 

3.3                               Term of Participation.  If a Participant
ceases to be an Employee of the Company by reason of involuntary or voluntary
termination or retirement, the Participant is no longer eligible for the benefit
as described in Article IV.  Selection as a Participant may be revoked at any
time at the discretion of the Committee which may result in a loss of
eligibility of the benefit under this Plan.

 

3.4  Required Documentation and Related Conditions to Eligibility.  In no event
shall an Employee become a Participant before filling out all documentation and
taking any other steps required by the Committee as a condition of participating
in the Plan.  Such steps shall include the filling out of a life insurance
consent card and may include the taking of a physical examination or such other
steps as are required as a condition to the Company’s purchase of life insurance
on the life of the Participant.

 

Notwithstanding any other provisions of this Plan, the eligibility of an
Employee to participate in the Plan is conditioned on a determination that life
insurance on the life of such Participant can be purchased at standard rates. 
If an Employee cannot be insured at standard rates, then, notwithstanding the
initial selection of such Employee, the Committee may determine in its complete
discretion that the Employee shall not participate in the Plan.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

PLAN BENEFIT

 

4.1                               Benefit.  In the event of a Participant’s
death, the Company shall pay an amount equal to five times Base Pay in a lump
sum to the Participant’s Beneficiary within 90 days after the Participant’s date
of death with the date of such distribution determined solely by the Company.

 

4.2                          Certain Limitations.  The Company has purchased
certain life insurance policies on the lives of Participants.  Notwithstanding
any other provision of the Plan, no benefits shall be payable under the Plan if
death occurs under circumstances such that the policy on the life of a
Participant does not pay a full death benefit, as will occur, for example, in
the case of suicide or other circumstances within two years after the policy
date.

 

ARTICLE V

BENEFICIARIES

 

5.1                               Designation.  Each Participant shall have the
right to designate, on forms provided by the Committee, a Beneficiary to receive
the benefits provided under the Plan in the event of the Participant’s death,
and shall have the right at any time to revoke such designation or to substitute
another such Beneficiary.  Any such change shall be effective on the date of
written notice from the Participant naming a new or additional Beneficiary. 
Such notice shall be delivered to the Committee or its designee.

 

5.2                               Absence of Valid Designation.  If, upon the
death of a Participant, there is no valid designation of Beneficiary on file
with the Committee, the Committee shall designate the Participant’s surviving
spouse as Beneficiary, or if there is no surviving spouse, the Participant’s
estate.

 

ARTICLE VI

ADMINISTRATION OF THE PLAN

 

6.1                               Committee.  The Plan shall be administered by
the Compensation Committee appointed by and serving at the pleasure of the
Board.  The composition of the Committee shall consist of those members as
described in the Charter of the Committee, as may be amended from time to time
(the “Charter”).

 

6.2                               Committee Meetings and Actions.  The Committee
shall hold meetings and have the authority to take such action as determined in
the Charter.

 

6.3                               Powers of Committee.  The Committee shall, in
its sole discretion, select the Participants from among the Employees and
establish such other terms under the Plan as the Committee may deem necessary or
desirable and consistent with the terms of the Plan.  The Committee may from
time to time adopt such rules and regulations for carrying out the purposes of
the Plan as it may deem proper and in the best interests of the Company.  The
Committee may

 

3

--------------------------------------------------------------------------------


 

from time to time delegate its responsibilities as it determines is necessary,
in its sole discretion.  The determinations, interpretations and other actions
of the Committee pursuant to the provisions of the Plan shall be binding and
conclusive for all purposes and on all persons.  The Committee has delegated to
the Chief Executive Officer (CEO) and Chief Human Resources Officer (CHRO),
acting jointly, to distribute the beneficiary forms and collect the beneficiary
notices, and other administrative features of the Plan as well as to select
those Employees (other than the CEO and CHRO) who will participate in the Plan
from time to time.  The CEO and CHRO shall inform the Committee of any such
decisions at the next regularly scheduled Committee meeting.  Day to day
administration of the Plan shall be performed by employees of the Company.

 

6.4                               Interpretation of Plan.  The determination of
the Committee as to any disputed question arising under the Plan, including
questions of construction and interpretation, shall be final, binding and
conclusive upon all persons, including the Company, its shareholders, and all
persons having any interest in the Plan.

 

6.5                               Indemnification.  Each person who is or shall
have been a member of the Committee or of the Board shall be indemnified and
held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid in
settlement thereof, with the Company’s approval, or paid in satisfaction of a
judgment in any such action, suit or proceeding against him, provided such
person shall give the Company an opportunity, at its own expense, to handle and
defend the same before undertaking to handle and defend it on such person’s own
behalf.  The foregoing right of indemnification shall not be exclusive of, and
is in addition to, any other rights of indemnification to which any person may
be entitled under the Company’s Articles of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.

 

ARTICLE VII

AMENDMENT OR TERMINATION OF PLAN

 

In its discretion and acting in a nonfiduciary capacity, the Company shall have
the right to amend or terminate this Plan at any time, and to amend or cancel
any such action.  Plan amendments shall be stated in a written document in the
same manner as the Plan, and the Plan shall be deemed to have been amended in
the manner and at the time therein set forth, and all Participants and
Beneficiaries shall be bound thereby.

 

ARTICLE VIII

CHANGE OF CONTROL

 

No amendment of this Plan shall be effective that lessens the benefits under
this Plan to Participants and Beneficiaries if adopted at any time after the
date that is six months prior to a Change of Control.  An amendment to the
definition of Change of Control and modifying the

 

4

--------------------------------------------------------------------------------


 

consequences of a Change of Control shall be permissible if adopted prior to the
date that is six months before a Change of Control.

 

For purposes of the Plan, a Change of Control will occur if any one of the
following events occurs:

 

(a)                                Any one person, or more than one person
acting as a group, acquires ownership of stock of Ltd. (that, together with
stock held by such person or group, constitutes more than 50% of the total fair
value of Ltd. stock.  However, if any one person or more than one person acting
as a group, owns more than 50% of the total fair value of Ltd. stock, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of Ltd. (or to cause a change in the
effective control of Ltd.).

 

(b)                                There is a change in the effective control of
Ltd.  A change in the effective control of Ltd. occurs on the date that either:

 

(i)      Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of Ltd. that
represents 30% or more of the total voting power of Ltd. stock; or

 

(ii)     a majority of members of the Board of Directors of Ltd. is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election.

 

(c)                                 Any one person, or more than one person
acting as a group, acquires ownership of all or substantially all of the assets
of Ltd.

 

(d)                                The stockholders of Ltd. approve a plan of
liquidation or dissolution of Ltd. and such transaction is consummated.

 

For purposes of the definition in this Article VIII “persons acting as a group”
shall have the following meaning:  Persons will not be considered to be acting
as a group solely because they purchased stock of Ltd. at the same time, or as a
result of the same public offering.  However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

9.1                               Information to be Furnished.  Participants and
Beneficiaries shall provide the Committee with such information and evidence,
and shall sign such documents, as may reasonably be requested from time to time
for the purpose of administration of the Plan.

 

9.2                               Limitation on Participants’ Rights. 
Participation in the Plan shall not give any Employee the right to be retained
in the Company’s employ, or any right or interest in the benefits provided under
the Plan other than as herein provided.  The Company reserves the right to
dismiss any Employee without any liability for any claim either against the
Plan, except to the extent herein provided, or against the Company.

 

9.3                               Governing Law.  The Plan shall be construed,
administered and enforced according to the laws of the State of Delaware except
to the extent the law of such state is superseded by ERISA or other federal
laws.

 

9.4                               Receipt and Release.  Any payment to any
Beneficiary in accordance with the provisions of the Plan shall be, to the
extent thereof, in full satisfaction of all claims against the Committee and the
Company; and the Company may require such Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.

 

9.5                               Nonassignability.  None of the benefits,
payments, proceeds or claims of any Participant or Beneficiary shall be subject
to any claim of any creditor of any Participant or Beneficiary and, in
particular, the same shall not be subject to attachment or garnishment or other
legal process by any creditor of such person, nor shall any Participant or
Beneficiary have any right to alienate, anticipate, commute, pledge, encumber or
assign any of the benefits or payments or proceeds which may be payable under
the Plan.

 

9.6                               Incompetency.  Every person receiving or
claiming benefits under the Plan shall be conclusively presumed to be mentally
competent and of age until the date on which the Committee receives a written
notice, in a form and manner acceptable to the Committee, that such person is
incompetent or a minor, for whom a guardian or other person legally vested with
the care of his person or estate has been appointed; provided, however, that if
the Committee shall find that any person to whom a benefit is payable under the
Plan is unable to care for his affairs because of incompetency, or is a minor,
any payment due (unless a prior claim therefore shall have been made by a duly
appointed legal representative) may be paid to the spouse, a child, a parent or
a brother or sister, or to any person or institution deemed by the Committee to
have incurred expense for such person otherwise entitled to payment.  To the
extent permitted by law, any such payment so made shall be a complete discharge
of liability therefor under the Plan.

 

9.7                               Benefits Solely from General Assets.  The
benefits provided by the Plan shall be paid solely from the general assets of
the Company.  No Participant, Beneficiary or other person shall have any claim
against, right to, or security or other interest in, any specific fund, account,
insurance policy, or other asset of the Company with respect to benefits under
the Plan.

 

6

--------------------------------------------------------------------------------


 

9.8                               Tax Withholding.  Any benefits payable to a
Beneficiary under the Plan shall be reduced to the extent of any withholding of
the Beneficiary’s income taxes by the Company as required by law.

 

ARTICLE X

ESTABLISHMENT OF TRUST

 

Rabbi Trust.  The Company may, in its sole discretion, establish a grantor
trust, commonly known as a rabbi trust, as a vehicle for accumulating assets to
pay benefits under the Plan.  Payments under the Plan may be paid from the
general assets of the Participating Employer or from the assets of any such
rabbi trust.  Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.

 

7

--------------------------------------------------------------------------------